Wilson, Judge:
These appeals for reappraisement listed in the schedule of cases, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation entered into by the respective parties:
It is hereby stipulated and agreed by counsel for the respective parties herein, subject to the approval of the Court, that the merchandise involved in the appeals for reappraisement attached hereto in the annexed Schedule and made a part hereof, consists of polyvinyl chloride exported from Italy.
That at the time of the exportation thereof, such or similar merchandise was not being freely offered for sale for home consumption in Italy, or for export to the United States, or for sale in the principal markets of the United States, in accordance with Sections 402(c), (d) and (e) of the Tariff Act of 1930, as amended.
That at the time of the exportation thereof, the basis of appraisement should have been the “cost of production” as defined in Section 402(f) of the aforesaid Tariff Act.
That said “cost of production” is represented by the invoice value of each importation covered by the appeals for reappraisement set forth in the Schedule annexed hereto, less non-dutiable charges for Inland Freight, freight and insurance.
That the appeals for reappraisement in the Schedule annexed hereto are submitted for decision upon the foregoing stipulation.
On tbs agreed facts, I find and hold cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise *515here involved and that such value for the importations covered by the appeals herein is represented by the invoice value in each case, less nondutiable charges for inland freight, freight, and insurance.
Judgment will issue accordingly.